FILED
                               NOT FOR PUBLICATION                          SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE BARBA GONZALEZ, a.k.a. Jose                 No. 11-70695
Eric Barba, a.k.a. Jose Barbagonzalez,
                                                 Agency No. A089-859-061
               Petitioner,

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012**

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jose Barba Gonzalez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his motion to remand. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to remand.

Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

Barba failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      The BIA did not abuse its discretion in denying Barba’s motion to remand

for failure to demonstrate that the evidence submitted would likely change the

result in the case. See Young Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir.

2008) (“Aliens who seek to remand or reopen proceedings to pursue relief bear a

heavy burden of proving that, if proceedings were reopened, the new evidence

would likely change the result in the case.” (internal quotations omitted)).

      We lack jurisdiction to address Barba’s unexhausted contention regarding a

continuance. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  11-70695